1

2                                                                                JS-6

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT

9                                 CENTRAL DISTRICT OF CALIFORNIA

10

11   SOON JA SONG,                             )    Case No.      CV-19-04449-R-JPR
                                               )
12                        Plaintiff(s),        )
                                               )
13                                             )    ORDER OF DISMISSAL
                  v.                           )    BY LACK OF PROSECUTION
14                                             )
     EMMA LUIS, et al.,                        )
15                                             )
                                               )
16                                             )
                          Defendant(s).        )
17                                             )
                                               )
18                                             )

19
           Plaintiff was ordered to show cause in writing by not later than September 3, 2019 why this
20
     action should not be dismissed for lack of prosecution;
21
           WHEREAS, this period has elapsed without any action by plaintiff.
22
           The Court hereby DISMISSES this instant action for lack of prosecution.
23

24
     Dated: September 4, 2019
25

26
                                                               HONORABLE R. GARY KLAUSNER
27                                                             UNITED STATES DISTRICT JUDGE

28
